Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	The Amendment (hereinafter “A”) filed on April 28, 2021 and the Supplemental Amendment (hereinafter “SA”) filed on May 24, 2021.
Election/Restrictions
Applicant's election with traverse of the species of FIGS. 1-10 in the reply filed on December 14, 2020 is acknowledged.  The traversal is on the grounds as seen on pp. 2-5 of the prior Office action (hereinafter “OA”) on January 6, 2021.  This is not found persuasive because of the reasons set forth in the prior OA.  The requirement is therefore proper and made final.
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 14, 2020.
Drawings
1.	The drawings were received on April 28, 2021 and on May 24, 2021.   These drawings are not accepted because the amendments to the drawings fail to comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example:
a.	37 CFR 1.84(m) states:
Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines Solid black shading areas are not permitted, except when used to represent bar graphs or color.  (Bold and emphases added)

	Thus, the solid black shading areas, e.g., at the cable 42 in FIG. 4, the tail 4 in FIG. 10, the spring in FIG. 11, and the eye bolts 2-4 in FIG. 18B, etc. are not permitted;
	b.	37 CFR 1.84(p)(3) states: 
Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  (Emphasis added)  

However, e.g., the reference characters such as 1 and 4 in FIG. 10 are not measured at least 1/8 inch in height; and/or
c.	37 CFR 1.84(p)(5) states: 
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  (Emphases added)

	In the instant case, e.g., amended Spec. ¶ 83 describes “module A 202” and module B 201” in FIG. 19A.    However, the reference characters “A 202” and “B 201” do not appear in FIG. 19A. Another example, Spec. ¶ 48 describes the angle “θ” as seen in original FIG. 7, however, amended FIG. 7 does not show the reference character “θ”.
 	For complied drawings, please see “Guide for Preparation of Patent Drawings” attached to the prior OA, or the drawings in the cited US 20190091857 of the same assignee Virginia Tech Intellectual Properties.
2.	The original drawings filed on May 31, 2019 are objected to because of the reasons set forth on pp. 6-8 of the prior OA. 
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every
feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the objects in new claim 23 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA. The objection to the drawings will not be held in abeyance.
Specification
1.	The amendments filed on April 28, 2021 or May 24, 2021 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new description “[t]he actuation unit 3 further includes an encoder groove adjacent to the hollow shaft 38” (emphases added) in Spec. ¶ 50.  The original application did not describe and show the encoder groove.  Thus, the new
description of encoder groove introduces new matter.  See, e.g., MPEP § 608.04(a).  
Similarly, the new descriptions such as “[t]he tail actuation unit 113 may further include a load cell that is attached to a bottom portion of the tail actuation unit 113” (emphases added) in amended Spec. ¶ 59; and “a cable guide hole made to work with the circular cable guide slot of module A 202” in amended Spec. ¶ 83 introduce new matter. 
	Applicant is required to cancel the new matter in the reply to this OA.
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “cable channel” in claims 1, 18, 20 and 27 and “objects” in new claim 23.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
	As noted, amended Spec. ¶ 50 describes “two-channel pulleys 31” (emphasis added), not “cable channel.”  Therefore, the term “cable channel” has no proper antecedent basis in the specification.
3.	The disclosure is objected to because of the informalities, inter alia, listed below:
a. 	Each part of the claimed invention such as one or more actuators of the actuation unit 3 (FIG. 1) in claims 1 and 27, the roll-degree of freedom (DOF) actuator in claim 18, the actuator of the actuation unit 3 in claim 20; the disks of the links 43 and 44 in claims 6 and 30 (Spec. ¶ 45), the plurality of segment actuators in claim 18 and the objects in new claim 23 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or
b.	  The specification is inconsistent with the drawings or vice versa.   See 37 CFR 1.121(e).  For example, amended Spec. ¶ 83 describes “module A 202” and module B 201” in FIG. 19A.    However, the reference characters “A 202” and “B 201” do not appear in FIG. 19A.
Appropriate correction is required.
4.	The specification has not been checked to the extent necessary to determine the presence
 of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which
 applicant may become aware in the specification.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Unsupported by Original Application
Applicant has not pointed out where new claim 23 is supported, nor does there appear to be a written description of the claim limitations “wherein, as the mobile robot moves, using the actuators to adjust the pitch, yaw and roll of the MLRT in a way that enables the MLRT to grasp objects” in claim in the application as filed.
As noted, Applicant stated in Para. VIII New Claims on p. 18 of the SA:
New claims 21-24, 26, and 28-32 depend from one of claims 1, 20, or 27. Thus, new claims 21-24, 26, and 28-32 are distinguishable over the cited references for at least the same reasons as claims 1, 20, and 27, and are believed to be in condition for allowance. Applicant respectfully submits that no new matter has been added in new claims 21-24, 26, and 28-32. Therefore, Applicant respectfully requests that the Examiner enter and allow the above new claims. 

The above general statement did not specifically point out where newly presented claims 21-24, 26, and 28-32, and particularly, claim 23 is supported in the application as filed.  Please see MPEP §§ 2163.01-2163.04 and 37 CFR 1.111(b) and (c).  
More importantly, Applicant has not shown that the original application inherently supports new claim 23.  It is well settled that to establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.  In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) cited in MPEP §§ 2163 and 2163.07(a).  Since the functional limitations in newly presented claim 23 is not necessarily presented in the original application, thus, the instant functional limitations are unsupported by the application as filed. 
Inadequate Description
	New claim 23 recites “wherein, as the mobile robot moves, using the actuators to adjust the pitch, yaw and roll of the MLRT in a way that enables the MLRT to grasp objects.”  However, the specification inadequately described and the drawings (FIGS. 1-10) did not show, inter alia, the objects, the means for grasping the object, and/or how the MLRT grasps the objects as claimed.  Therefore, it is unclear as to how the MLRT performs the functions as claimed.
		Claim Rejections - 35 USC § 112(b)
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior OA.
2.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the structural elements or the means for grasping the objects as claimed.   
Indication of Allowable Subject Matter
1.	Claims 1, 4-8, 18, 20-22, and 24, 26-32 are allowed.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Ben-Tzvi et al. (US 20190091857) teaches the links 120-150, disk 110, spring 160 and encoder 170 (id. ¶ 35 et seq. and claims 1-11).   However, Ben-Tzvi does not teach, e.g., the segment gear motor as claimed; and
b.	Ekas (US 20160052130) teaches the actuator 28; links 10, 12; cables 16, 18; and
spring 26 (id. ¶ 36 et seq. and claims 1-25).   However, Ekas does not teach, e.g., the segment gear motor as claimed.

Response to Arguments
Applicant's arguments filed on April 28, 2021 and May 24, 2021 have been fully considered but they are not persuasive.
I.	Allowable Subject Matter
	Claims 1, 18 and 20 are allowed in view of the amendments.
II.	Drawing Objections 
Applicant’s request to withdraw the drawing objections is respectfully declined for the reasons set forth above.
III.	Specification Objections
At the outset, Applicant contended that Spec. ¶ 89 and FIG. 22 shows the actuators 251 and 252 (SA p. 16).  
However, the species of FIGS. 21-22B is not elected for examination as seen in Applicant’s Reply on December 14, 2020.  In the elected species of FIGS. 1-10, the claimed actuator of the actuation unit 3 (FIG. 1) is not designated by a reference character.  
Applicant further asserted that Spec. ¶ 45 provides an example of disks of the links with reference numbers such as “disks of the links 43 and 44.”  
However, the quoted phrase “disk of the links 43 and 44” shows that the links are designated by reference characters 43 and 44, but the disks are not designated by any reference character.  If the disks are designated by reference characters, these characters should follow the profile of the object depicted, i.e., the term “disks.”  Please see 37 CFR 1.84(p)(1) and MPEP § 608.01(o).
In view of the foregoing, the specification objection is respectfully maintained. 

IV.	Claim Interpretation under 35 USC 112(f)
The interpretation under 35 USC 112(f) is withdrawn in view of Applicant’s remarks and/or amendments.
V-VI.	35 USC 112, 102 and 103
The rejections under 35 USC 112(b), 102(a)(2) and 103 in the prior OA are withdrawn in
view of the amendments.
VIII. 	New Claims
New claim 23 necessitates a new rejection as seen above.
CONCLUSION
	In view of the foregoing, the Examiner respectfully submits that this application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner
 should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656